                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

      Cathy Anne Carswell Reis,        )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            5:20-cv-00160-KDB-DCK
                                       )
                 vs.                   )
                                       )
          Fifth Third Bank,            )
                                       )
            Defendant(s),              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 27, 2021 Order.

                                               January 27, 2021




     Case 5:20-cv-00160-KDB-DCK Document 57 Filed 01/27/21 Page 1 of 1
